 

Exhibit 10.1

August 28, 2017

STRICTLY PRIVATE & CONFIDENTIAL

Mr. Jacky Lo,

 

Dear Jacky,

 

Congratulations!

With the approval of the Board, we are pleased to inform you that you are
appointed, Chief Financial Officer (CFO), Yum China Holdings, Inc. (the
Company), effective September 1, 2017. In your role as CFO, you will report to
the CEO of the Company. The position is based in Shanghai, PRC.

 

In the event that you are assigned to a different role and/or level in the
future, the Company has the discretion to make appropriate adjustments to the
terms outlined in this letter, reflective of the total compensation and benefits
associated with the role and/or level.

 

In connection with this appointment, your Compensation & Benefits will be
administered at LT Level. As long as you remain as CFO (Named Executive
Officer), any compensation action for you is subject to the approval of the
Compensation Committee.

 

The following compensation outlined below will apply to you.

 

1.

Base Salary

Your base salary will be HKD 4,524,000 per annum payable in arrears of 12 equal
monthly payments. You are responsible for China Individual Income Tax (IIT).

 

2.

YumChina Leader’s Bonus Program (YLB)

You are eligible to participate in our YLB scheme at a target bonus rate of 70%
of your base salary.  The 2017 YLB provides for eligible participants the
opportunity to earn annual bonus amount, subject to IIT, based on both
individual and company performance. The actual bonus payout, subject to IIT
withholding, will be determined by how the business does as a whole (against
quantitative criteria) and your own performance against business objectives as
agreed between you and the company.  As a formula for 2017, bonus payment =
Target Bonus % X Individual Performance Rating X Team Factor.  

 

Team factor is the Company’s performance factor approved by the Board.  Both
individual performance rating and team factor can extend beyond 100%, given
above expectation performance, up to a maximum of 150% and 200% respectively,
which provide a combined maximum bonus earning potential at 300% of the target
amount. The multiplier, maximum potential payout %, performance factors and
computation method are subject to review and revision on annual basis by the
Compensation Committee.

 

3.

Long Term Incentive - Stock Appreciation Right (SAR):

 

You are eligible to participate in the Company’s Long Term Incentive- Stock
Appreciation Right (SAR) Program. SAR grants are awarded annually, based on your
position level. Your 2018 LTI SAR grant is US$2,000,000 (face value). Grant size
and value may change from year to year. Grants will normally have a vesting
schedule of 25% per year. You are responsible for China IIT on the Long Term
Incentive, except for grants awarded to you prior to this appointment. The
grants awarded to you in 2016 and 2017 will continue to be subject to
hypothetical Hong Kong individual income tax.

Based on the Stock Ownership Guidelines (SOG) approved by the Board, your
ownership requirement or value of stock to be held is equivalent to three (3)
times your annual base salary. You have five (5) years from July 1, 2018 to meet
the SOG. Per the SOG schedule, you need to meet 25% in 2 years, 50% in 3 years,
75% in 4 years, and 100% by July 1, 2023.

Page 1 of 3

 

--------------------------------------------------------------------------------

 

 

4.

Benefits for Expatriates* (governed by the Company HR Policy)

 

 

a.

Transportation:

While you work in China, you will be provided with a car (with running expenses
of up to RMB 42,000 covered in accordance to company policy).  Should you decide
to hire a driver, this will be at your personal discretion and expense. You are
responsible for China IIT on car running expenses reimbursed to you.  

In lieu of the company car benefit, you may choose to receive a transportation
allowance of RMB 120,000 per annum payable monthly (that is RMB 10,000 per
month). This allowance is subject to China IIT.

 

b.

Housing:

While you work in China, you will be provided with adequate housing at no cost
to you.  Per Policy, the housing budget for someone at your level and family
size is RMB 69,000 per month.  In addition, the company shall reimburse
electricity, water, and gas charges within a limit no higher than 5% of the
annual rental budget per annum.  Only actual amount incurred will be borne by
the company.  The above budget may be adjusted from time to time based on market
value. Utilities expense reimbursed is subject to IIT.

 

 

c.

Vacation Leave and Home Passage Provision:

You are eligible for a total of 20 workdays of paid vacation leave per year, for
the duration of your assignment in China. You will observe all local holidays.

The travel budget is based on two round trip air tickets per eligible family
member (via the most direct air route, restricted business class) from your
assignment location to your home base Hong Kong. You are responsible for China
IIT, if applicable, on the reimbursed expenses.

No payment will be made in lieu of vacation travel not being performed.  All
vacations and reimbursements will be administered in accordance with the
Vacation Leave Policy. Budget for partial year will be on pro-rata basis.

 

d.

Children Education

You will be reimbursed for your children’s education in accordance to the terms
stated in the Company HR Policy. For primary/secondary school, you will be
reimbursed on the actual cost of tuition, books, laboratory fees, registration
and transportation to and from school for eligible children.

 

e.

Tax Equalization

Effective from the date of this appointment, tax equalization will no longer
apply to you (except for the LTI grants previously awarded to you). You will be
responsible for China IIT and tax of other countries if applicable.

 

*Expatriate provisions as housing, car running expenses, home passage, children
international school tuition will be scaled down by a third a year, from year 6
to year 8.(from the date you joined the Company, i.e. Aug 11, 2016).

 

5.

Provident Fund

You are eligible to participate in the Bai Sheng Restaurant (Hong Kong) Ltd.
Provident Fund Plan registered in Hong Kong in accordance with the approved Plan
Document. Company’s contribution ranges from 5% to 10% depending on years of
service. Employee’s contribution is on voluntary basis. In the event that the
participation of China Social Insurance becomes mandatory for foreigners, the
provident fund plan benefit will be replaced by such statutory provision. You
are responsible for China IIT on the Company’s contribution.

 

6.

Medical, Dental & Life Insurance Plan

You will be covered under the Company’s Senior Executives group worldwide
medical, dental and life insurance plan.

 

Page 2 of 3

 

--------------------------------------------------------------------------------

 

7.

Code of Conduct

As an employee of the Company, you are expected that you will obey the laws and
regulations and respect the lawful customs of the People’s Republic of China and
any other countries which you may visit in the areas of business
duties.  Naturally, we would expect that you would not engage in any employment
or business activity which conflicts with the business interest of the Company.

 

8.

Reassignment

You are subject to reassignment to any of the Company’s foreign or domestic
locations, and any such reassignments will be subject to the future needs of the
Company.

 

9.

Non-Disclosure and Non-Solicitation

In signing the Letter of Understanding, you agree that during the period of
three (3) months following the termination of this agreement:

You shall not solicit or endeavor to entice away from the Company or its
affiliates any other employee or person engaged (whether or not such a person
would commit any breach of contract by reason leaving the service of the
Company), or any customer of the Company

You agree at all times (notwithstanding the termination of this agreement) not
to use for your own advantage, or to disclose to any third party any information
concerning the business or affairs of the Company and its affiliates, comprising
trade secrets and business matters or information which you know or ought
reasonably to have known to be confidential。

 

10.

Termination

Termination notice will be in writing and in accordance with Company Policy.
Current policy requires a three-month notice period or payment-in-lieu to be
provided by either party in the event of the termination of this employment
agreement.

 

All other terms and conditions of employment will be governed by established
policies and procedures which are subject to change from time to time by the
Company.

 

If at any time any provision of this agreement is or becomes illegal, invalid or
unenforceable in any respect, the legality, validity and enforceability of the
remaining provisions shall not be impaired or affected.

 

Kindly acknowledge your acceptance of the above appointment terms by signing and
returning the duplicate of this letter.

 

Yours sincerely,

For and on behalf of Yum China Holdings, Inc.

 

/s/ Micky Pant

Micky Pant

CEO, Yum China

 

c.c. Christabel Lo, CPO Yum China

I, Jacky Lo, confirm that I have read, understood and agreed to the terms of the
appointment outlined in this letter.

 

/s/ Jacky Lo

 

August 28, 2017

Jacky Lo

 

Date

 

Page 3 of 3

 